EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Roomlinx, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Michael S. Wasik and Alan Fine, Chief Executive Officer and Interim Chief Financial Officer, respectively, of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter63, Section1350 of the United States Code, that to our knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: May 20, 2013 By: /s/ Michael S. Wasik Michael S. Wasik Chief Executive Officer By: /s/ Alan Fine Alan Fine Interim Chief Financial Officer
